             Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                         CIVIL ACTION NO.

 LAWRENCE E. MARTIN, on                      )
 behalf of himself and all other             )
 similarly situated,                         )              CLASS ACTION COMPLAINT
                                             )
                           Plaintiff,        )
                                             )                JURY TRIAL DEMANDED
         vs.                                 )
                                             )
 BRIGHTHOUSE LIFE                            )
 INSURANCE COMPANY and                       )
 BRIGHTHOUSE LIFE                            )
 INSURANCE COMPANY OF                        )
 NEW YORK,                                   )
                                             )
                           Defendants.       )
                                             )

        Plaintiff Lawrence E. Martin (“Plaintiff’ or “Martin”), on behalf of himself and all others

similarly situated, for his Complaint against Defendants Brighthouse Life Insurance Company and

Brighthouse Life Insurance Company of New York (collectively “Brighthouse” or “Defendants”),

alleges as follows based upon his personal knowledge as to his own acts and upon information and

belief as to all others:

                                  NATURE OF THE ACTION
        1.      This is a class action brought on behalf of Plaintiff and similarly situated owners of

universal life (“UL”) insurance policies issued and/or administered by Defendants. The claims of

the Plaintiff and the proposed Class are based on the language of their UL policies, the terms of

which are substantially similar for all UL policies and not subject to individual negotiation.

Plaintiff seeks to represent policy owners who have been forced to pay inflated cost of insurance

charges (“COI”) by Defendants for UL coverage, in breach of express contractual provisions.
            Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 2 of 23




       2.      UL policies are life insurance policies that combine death benefits with a savings

or investment component -- this savings/investment component is known as the policy’s “Cash

Value.” The Cash Value consists of money held in trust by Defendants for Plaintiff and the Class,

and represents amounts contributed by the owner of the policy to his or her account in excess of

the COI, plus any interest accrued on the Cash Value balance, minus administrative and other

expenses.

       3.      Defendants deduct the COI charge monthly from the policy owner’s Cash Value,

so the policy owner forfeits the COI charge to Defendants. The COI charge represents Defendants’

risk -- the chance that Defendants will have to pay the death benefit (the policy’s “coverage

amount”) to the policy’s beneficiary when the insured dies. The payment of COI charges to cover

Defendants’ risk is the policy’s insurance component, and Defendants contractually agreed to base

their COI rate only on future outlook for mortality experience and expenses. Defendants calculate

the COI charge by multiplying the applicable COI by the net amount at risk.

       4.      The Plaintiff, along with numerous other UL policy owners, was, and continues to

be, forced to pay inflated COI charges that are contrary to the plain language of their UL policies.

The relevant policies promise that “[t]he cost of insurance rates are shown in the COST OF

INSURANCE TABLE. We may use rates less than those shown. We will base these rates only on

our future outlook for mortality and expenses.” (emphasis added).

       5.      These policy provisions created a mutual and reciprocal commitment between

Defendants and all putative Class members: owners of UL policies agreed to let Defendants

increase COI rates if expectations of future outlook on mortality and expenses worsens, and in

return, Defendants agreed to decrease COI rates on its customers when there was an improvement




                                                 2
            Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 3 of 23




in future outlook on mortality experience and/or expenses. Defendants, however, have breached

their express promise.

       6.      Life expectancy has consistently and materially increased over the last three

decades. 1 Mortality rates have improved over time with advances in medicine and better collective

lifestyle habits. People who have retired recently are expected to live longer than those who retired

in previous generations. 2 Defendant’s expectations of future mortality experience have therefore

substantially changed in its favor. Longer life expectancy decreases a life insurer’s risks and

increase a life insurer’s profitability. A decline in mortality rates means that fewer insureds are

dying in a given time frame, and, therefore, insurers make fewer payouts during that time frame.

Older morality tables predict that people will die at a faster rate than current mortality tables.

       7.      Upon information and belief, Defendants have relied upon outdated mortality

assumptions/forecasts and have not lowered the COI rate assessed to persons insured under their

UL policies.

       8.      Plaintiff and the other class members had no choice in paying the inflated COI:

Defendants appropriated it automatically every month as a “monthly deduction” comprised of the

COI plus monthly expense charges from the Cash Value of the policy. Of these deductions the

COI is by far the larger. This monthly deduction lowered the Cash Value of the policy.

       9.      The component of what a COI rate can be “based on” is the most important feature

of UL policies. The COI charge is by far the highest expense that a UL policy owner pays.

       10.     The subject policies promise that, as to cost of insurance rates, “we will base these

rates only on our future outlook for mortality and expenses.” Defendants further promise that they


1
  See e.g. https://www.cdc.gov/nchs/data/hus/2017/015.pdf and
https://www.macrotrends.net/countries/USA/united-states/life-expectancy (visited 3/9/21).
2
  See e.g. https://www.cdc.gov/nchs/products/databriefs/db355.htm (visited 3/9/21).


                                                  3
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 4 of 23




will re-assess the cost of insurance at least once every five years, but no more than once a year.

This was a material provision in the contract. This provision requires Defendants to decrease COI

rates if future outlook for mortality improved. If the situation had been reversed, so that future

outlook for mortality had been worse for Defendants than originally anticipated, then (and only

then) Defendants would have been contractually entitled to increase their COI rates. In the face of

the substantially improved future mortality experience that has benefited Defendants, Defendants

have not decreased COI rates in the face of decades of improved mortality experience, which

would have been reflected in any future outlook undertaken in good faith at least once every five

years as Defendants were required to do. This construction by Defendants is a continuing breach

and continuing violation of the terms of the UL policies, and is implemented every month in the

form of automatic inflated deductions from the insured’s Cash Value.

       11.     The UL policies issued and/or administered by Defendants are on various standard

policy forms drafted and used by Defendants from time to time; the material terms of the UL

policies were substantially similar in all material respects both with each other and all other UL

policies that Defendants administer and/or issued to the Class. Upon information and belief, none

of the UL policies has received COI rate decrease since issuance commensurate with steadily

improved life expectancy.

       12.     The overcharges by Defendants reduce a UL policy’s Cash Value: money that

would otherwise continue to belong to the policy owner, and that would grow by payments of

guaranteed interest paid by Defendants pursuant to the policy, is taken improperly by Defendants

for their own benefit and use. As the Cash Value is reduced, the policy owner has less funds to use

to pay future COI charges, invest, borrow, and ultimately withdraw as cash. As a result of this

misconduct, Plaintiff seeks monetary relief for the COI overcharges that Defendants have wrongly




                                                4
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 5 of 23




imposed on its customers that purchased UL policies, plus the negative compounding from the

foregone interest on the Cash Value.

                                         THE PARTIES

       13.     Plaintiff Lawrence E. Martin is an individual who purchased the Universal Life

policy at issue in this case while he was an employee of utilities provider Con Edison in New York.

He resided in Kew Gardens, New York, at the time he purchased the policy from the Wheeler-

Blackman Agency, Inc, located in New York, New York, at the time the policy was issued in 1984

Since 1998 Plaintiff Martin has resided in the State of Florida. Plaintiff Martin is the owner of the

following UL insurance policy: 3

         Policy No.                  Death Benefit                       Effective Date

         XXXXXXXX [redacted]         $100,000                            09/04/1984

       14.     Plaintiff Martin’s policy was originally issued by The Travelers Insurance

Company, which changed its name to MetLife Insurance Company of Connecticut effective

January 1, 2004. MetLife Insurance Company of Connecticut changed its name to MetLife

Insurance Company USA effective November 14, 2014. MetLife Insurance Company USA

changed its name to Brighthouse Life Insurance Company effective March 6, 2017. According to

documents provided by Brighthouse Life Insurance Company of New York to Plaintiff,

Brighthouse Life Insurance Company of New York administers the policy along with Brighthouse

Life Insurance Company (the current policy issuer).




3
 A copy of the policy in Plaintiff’s possession, in its current condition, is attached as Exhibit A
and has been redacted to protect certain personal identifiers in accordance with this District’s
Notice Regarding Privacy and Public Access to Electronic Civil and Criminal Case Files.


                                                 5
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 6 of 23




       15.     Plaintiff has paid all of the cost of insurance charges since November 1984. The

Plaintiff has dutifully paid for the policy every month in the form of the Monthly Deduction made

by Defendant, and by paying monthly premiums.

       16.     Defendant Brighthouse Life Insurance Company is a corporation organized and

existing under the laws of Delaware, having its principal place of business at 11225 North

Community House Road, Charlotte, North Carolina 28277 according to its registration information

on file with the National Association of Insurance Commissioners. 4

       17.     Defendant Brighthouse Life Insurance Company of New York is a corporation

organized and existing under the laws of New York, having its principal place of business at 200

Park Avenue, New York, New York 10166, according to its registration information on file with

the New York State Department of Financial Services. 5

       18.     In committing the wrongful acts alleged herein, Defendants have pursued, or joined

in the pursuit of a common course of conduct and have acted in concert in furtherance of the

improper acts, plans, schemes, and transactions that are the subject of this Complaint. In addition,

each of the Defendants rendered substantial assistance in the wrongs complained of herein. In

taking such actions to substantially assist the commission of the wrongdoing complained of herein,

each Defendant acted with knowledge of the primary wrongdoing, and was aware of his, her or its

overall contribution to and furtherance of the wrongdoing.

                                JURISDICTION AND VENUE

       19.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §

1332(d)(2) because this is a class action with diversity of citizenship between at least one class


4
  https://sbs.naic.org/solar-external-
lookup/lookup/company/summary/119502347?jurisdiction=NC (visited 3/10/21).
5
  https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-search.


                                                 6
            Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 7 of 23




member and one Defendant and the aggregate amount of damages exceeds $5,000,000, exclusive

of interests and costs. Upon information and belief, less than two-thirds of the members of the

proposed Class in the aggregate are citizens of the State of New York. This action therefore falls

within the original jurisdiction of the federal courts pursuant to the Class Action Fairness Act, 28

U.S.C § 1332(d).

       20.     This Court has personal jurisdiction over Defendants because at least one of the

Defendants are registered to do business in New York with the New York State Department of

Financial Services, and both Defendants have sold policies to and collected premiums on UL

policies from New York citizens (including Plaintiff) and sell UL policies through insurance

brokers located in New York. Upon information and belief, Defendants are the current issuers of

many policies covered by this action in New York that were sold to employees of Con Edison,

which is located in New York, and to other New York citizens.

       21.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c)

because a substantial part of the events giving rise to Plaintiff’s causes of action occurred in this

District, including Defendants’ COI rate overcharge, and because one of the Defendants is

headquartered in this District and resides in this District.

                                   FACTUAL BACKGROUND

       B.      The Defendant’s UL Program

       22.     A UL policy is a type of permanent life insurance that features a savings

component. After initially funding the policy, insureds may choose to make additional payments

to the cash value of a policy out of which COI and other charges are debited and to which interest

is added by the insurer. Every month, COI and administrative charges are deducted from the

Accumulated Cash Value, and the insurer credits the account with a guaranteed rate of interest.




                                                   7
           Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 8 of 23




Plaintiff’s guaranteed annual interest rate is 4.5% credited daily to the Accumulated Cash Value

of the policy.

       23.       The policy owner can withdraw from the Accumulated Cash Value at any time – at

any age – generally without tax penalties. A policy owner may also choose to leave the cash in the

policy and allow the cash value to grow, or to pay COI charges. Defendants bill for premium

payments in excess of the COI such that the excess premium amount accumulates in the Cash

Value portion of the policy. The Defendants’ UL policies provide a death benefit plus the

Accumulated Cash Value (collectively, the “Death Benefit”).

       24.       Any amount deposited by the insured is credited to the Accumulated Cash Value.

Interest payments are similarly credited to the Accumulated Cash Value. Accordingly, the

Accumulated Cash Value is property that belongs to the insured.

       25.       Pursuant to the Policy, and consistent with the fact that the Accumulated Cash

Value is property that belongs to the insured (Plaintiff), the insured can make withdrawals from

the Accumulated Cash Value. See Ex. A at pg. 4C. Pursuant to the Policy, the “maximum loan

available will be the Loan Value on the date of the loan.” The Loan Value is equal to the Cash

Value less any applicable Surrender Penalty and any Handling Charge. Id. at pg. 4B.

       26.       Further evidencing that the Cash Value is property that belongs to the insured, the

policy provides that the Cash Value can be used as collateral for a loan from Defendant to the

insured. See id. at pg. 4C (“We will, if you assign this contract to us while it is in effect, make a

loan to you with this contract as security.”)

       27.       Defendants sell UL policies directly to consumers, and also to employees of various

companies as part of group universal life policies (GUL policies) offered by employers.

Defendants have issued multiple GUL policies for employees of large companies, such as Con




                                                  8
           Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 9 of 23




Edison. Each policy has a unique number. When an employee elects to participate in his or her

employer’s UL policy, Defendants issue that individual a universal life policy contract with a

unique number. The contract includes all material terms of coverage and is the document that the

employee receives providing the agreed upon terms and conditions of coverage.

       28.     Plaintiff is informed and believes, and based thereon alleges, that with respect to

the GUL policies provided by Defendants:

               (a)     the employer makes no monetary contribution to the policy premiums;

       instead, each owner/employee is responsible for paying his or her own COI;

               (b)     employee participation in the GUL policy is completely voluntary;

               (c)     with respect to the GUL policy, the employer’s sole functions are to permit

       the insurer to publicize the policy to employees, facilitate the collection of premiums—

       typically through automated payroll deductions -- and remit them to the Defendant; and

               (d)     the employer receives no consideration in connection with the GUL policy.

       29.     Plaintiff is informed and believes, and based thereon alleges, that with respect to

the GUL policies, other than identifying which employees are eligible to apply for GUL coverage

and setting the face amounts per class of insureds, no employer negotiated the material terms and

conditions of coverage of the policies. Specifically, no employer negotiated any terms related to

COI or the calculation thereof. Defendants provided the material terms and conditions of coverage

on a “take it or leave it” basis to employers.

       30.     The employer does not determine which employees meet Defendants’ insurability

requirements, nor does the employer administer claims made under the GUL policy. Other than

identifying the voluntary GUL policy to their employees, the employers play no role in the sale,

administration or claims handling of the GUL policies.




                                                 9
            Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 10 of 23




       31.       For purposes of this action, GUL policies are no different than UL policies.

       C.        The Cost of Insurance Calculation

       32.       Each of Defendants’ policies contain the following language, which is present in

Plaintiff’s policy, about how the rate used to calculate the COI charge will be determined and later

reviewed:

         The cost of insurance rates are shown in the COST OF INSURANCE TABLE.
         We may use rates less than those shown. We will base these rates only on our
         future outlook for mortality and expenses. We will determine any change in the
         cost of insurance rates:

             1. not more often than once in any contract year; but

             2. at least once in every five contract years.

         Nothing in this contract will be affected by our actual mortality and expense
         experience. We will determine the rates at the start of each contract year and will
         assure them for the next contract year. Any change we make in the rates will be:

             1. on a uniform basis for Insureds of the same age, sex, duration, and rate class; and

             2. in accordance with the procedures and standards on file with the Insurance

                 Department of the state in which this contract is issued for delivery.

Id. at pg. 4B (emphasis added).

       33.       The importance of the COI is highlighted by the following paragraph in the policies,

which show that the COI is the primary input by which the Deduction Amount is calculated:

         Deduction Amount – The Deduction Amount is a monthly charge made against
         the Cash Value. It is equal to:

       1.        the cost of insurance; plus
       2.        the cost of additional benefits, as shown on the CONTRACT SUMMARY, and for
                 which a separate charge is made; plus
       3.        the expense charges shown on the CONTRACT SUMMARY.

Id. at pg. 4A.




                                                   10
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 11 of 23




       34.     Each of Defendants’ UL policies contain this language, or language that is

substantially similar. These policies are referred to as “Class Policies.”

       35.     The relevant terms of all Class Policies are substantively identical to those set forth

in the policy attached as Exhibit A, which is the policy owned by Plaintiff. The policies at issue

are all form policies, and insureds are not permitted to negotiate different terms. The Class Policies

are all contracts of adhesion.

       36.     The Cost of Insurance Rates provision obligates Defendants to base COI rates “only

on our future outlook for mortality and expense.” Nothing else. Because the COI rates on the Class

Policies must be based primarily on expectations of future mortality experience and expenses are

not material to the COI charge based on a review of annual statements from Defendants

(representing that expenses are $0.00), COI rates must be adjusted downward when mortality

experiences are improving.

       37.     The size of the COI charge is critical to UL policy owners for at least two important

reasons: (a) the COI charge is the highest expense that a policy owner pays; and (b) the COI charge

is deducted from the Accumulated Cash Value (i.e., the savings component) of the policy, so the

policy owner forfeits the COI charge entirely to Defendants.

       38.     Defendants have taken, or forced policy owners to pay, excess COI charges by not

decreasing COI in the face of improving mortality. Plaintiff’s COI has increased steadily. Had

Defendants lowered the COI consistently with improved mortality as they were contractually

obligated to do, Plaintiff would have paid less COI. By way of example, Plaintiff paid the

following inflated COI from 2014-2019:

               (a)     In 2014, Defendants increased the COI charge assessed to Mr. Martin’s

       policy to $2,453.05.




                                                 11
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 12 of 23




                 (b)    In 2015, Defendants increased the COI charge assessed to Mr. Martin’s

       policy to $2,668.01.

                 (c)    In 2016, Defendants increased the COI charge assessed to Mr. Martin’s

       policy to $2,884.35.

                 (d)    In 2017, Defendants increased the COI charge assessed to Mr. Martin’s

       policy to $3,157.71.

                 (e)    In 2018 Defendants increased the COI charge assessed against Mr. Martin’s

       policy to $3,885.01.

                 (f)    In 2019, Defendants increased the COI charge assessed against Mr.

       Martin’s policy to $4,321.68.

       39.       Defendants’ inflated COI deductions from the Accumulated Cash Value of

Plaintiff’s UL policy were so substantial, as detailed further below, that they caused Brighthouse

to notify Plaintiff Martin in 2020 that his planned annual premium would have to be increased

materially -- from $200 to almost $700 per month -- to avoid the policy lapsing due to insufficient

funds. In other words, without a substantial increase in planned premiums, Plaintiff's policy would

be terminated because the Cash Value and current planned premiums would be insufficient to

cover the COI.

       D.        Improving Mortality and Defendants’ Unlawful Failure to Base COI Rates
                 Solely on Expectations of Future Mortality

       40.       Defendants have not decreased, their COI rates for Class Policies, despite the fact

that mortality rates have improved steadily — i.e., mortality risks have only gotten better over

time because people are living much longer than anticipated when the products were priced and

issued. Accordingly, the cost of life insurance tied to forecasts of mortality, as the UL policies at

issue here expressly provide for, has declined.



                                                  12
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 13 of 23




        41.     A mortality table (sometimes called life expectancy table) is a chart showing the

rate of death at a certain age. Rate of death can be measured as a percentage or in terms of the

number of deaths per thousand. Separate tables are produced to reflect populations with different

mortality. Mortality tables will usually have separate tables for gender. Mortality tables for use

with individual life insurance policies additionally distinguish mortality rates for tobacco-use

status, underwriting status, and duration since underwriting. Mortality tables are used by actuaries

to calculate insurance rates and are designed to reflect mortality rate experience.

        42.     Beginning at least as early as 1980, the National Association of Insurance

Commissioners (NAIC) has issued a series of Commissioners Standard Ordinary (“CSO”)

mortality tables. These are industry standard mortality tables that are commonly used by insurers,

including Defendants, to calculate reserves and to set maximum permitted cost of insurance rates

in universal life policies.

        43.     The 1980 table issued by the NAIC was called the 1980 Commissioners Standard

Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”). That table was

the industry-standard table until 2001. In 2001, at the request of the NAIC, the Society of Actuaries

(SOA) and the American Academy of Actuaries (Academy) produced a proposal for a new CSO

mortality table. The accompanying report from June 2001 explained that (a) the 1980 CSO

Mortality Table was still the industry-standard table and (b) mortality rates had improved

significantly each year since the 1980 table issued. The report stated:

         The current valuation standard, the 1980 CSO Table, is almost 20 years old and
         mortality improvements have been evident each year since it was adopted . . . .




                                                 13
           Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 14 of 23




           [C]urrent mortality levels . . . are considerably lower than the mortality levels
           underlying the 1980 CSO Table. 6

       44.       The report further explained that “[f]or most of the commonly insured ages (from

about age 25 to age 75), the proposed 2001 CSO Table mortality rates are in the range of 50% to

80% of the 1980 CSO Table.” This means the tables are showing a substantial improvement in

mortality in a 20-year time period. These mortality improvements represent a substantial benefit

that Defendants were obligated to have passed on to policy owners pursuant to express provisions

of the insurance contract. The final proposed tables were adopted as the 2001 Commissioners

Standard Ordinary Mortality Table (“2001 CSO Mortality Table”). The 2001 CSO Mortality Table

reflected vastly improved mortality experience as compared to the 1980 CSO Mortality Table.

       45.       The 2001 CSO Mortality Table was generated from the 1990-95 Basic Mortality

Tables published by the SOA. The SOA performs surveys of large life insurance companies for

the death rates actually observed in their policies and compares these to published mortality tables.

Periodically the SOA will publish an updated table to reflect the evolving industry experience.

Major updates they have published over the last few decades include:

       •         1975-80 Basic Select and Ultimate Mortality Table
       •         1985-90 Basic Select and Ultimate Mortality Tables
       •         1990-95 Basic Select and Ultimate Mortality Tables
       •         2001 Valuation Basic Mortality Table
       •         2008 Valuation Basic Table
       •         2015 Valuation Basic Table
       •         2017 Valuation Basic Table




6
  See Report of the American Academy of Actuaries’ Commissioner’s Standard Ordinary (CSO)
Task Force, Presented to the National Association of Insurance Commissioners’ Life and Health
Actuarial Task Force (LHATF), June 2001, available at http://www.actuary.org/pdf/life/cso2
june01.pdf. (visited 3/15/21).


                                                  14
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 15 of 23




       46.      The 1990-95 Basic Table reflected the death rates observed by 21 large life

insurance companies with policy anniversaries between 1990 and 1995. This experience study is

for data at, around, or immediately prior to the publication of the policy forms which are the subject

of this complaint. The 2001, 2008 and 2015 Valuation Basic tables each show significant mortality

improvements from the 1990-1995 Basic tables demonstrating that since the introduction of the

2001 CSO Mortality Table, mortality experience has continued to improve substantially and

consistently.

       47.      The Executive Summary to the Report on the 2017 CSO and 2017 CSO Preferred

Structure Table Development, issued jointly by the SOA and the Academy in 2015, stated as

follows about improvements in mortality:

       The current CSO table was created in 2001 based on experience from 1990-1995 and
       thus, is at least 20 years old. Since that time industry experience studies performed by the
       Society of Actuaries Individual Life Experience Committee (ILEC) have shown
       significant improvement in the mortality rates experienced by the industry from that
       underlying the 2001 CSO table development. 7

       48.      Upon information and belief, Defendants use the industry standard mortality tables

to gauge mortality, and their future outlook for mortality, for their UL business.

       49.      In any event, regardless of whether Defendants use the industry standard mortality

tables, it is indisputable that life expectancy has increased steadily since 1984, the year Plaintiff

bought his policy. 8 Insureds across all ages are living longer today than in 1984, which has been

a windfall for insurers like Defendants who have had to pay on fewer on policies as a result.

Accordingly, “any future outlook [of] mortality” made in good faith would have steadily improved

since 1984.


7
  https://www.soa.org/globalassets/assets/Files/Research/Exp-Study/research-2017-cso-report.pdf
(visited 3/12/21).
8
  https://www.cdc.gov/nchs/data/hus/2017/015.pdf (visited 3/9/2021).


                                                 15
             Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 16 of 23




           50.    Despite this trend of improving rates of mortality since the inception of Plaintiff's

policy in 1984, Defendants have not decreased the COI rates on Class Policies commensurate

with such improved mortality. Indeed, in a 2017 flyer about UL policies, Defendants admitted

that COI rates have not been adjusted since 2001:

           Has Brighthouse Financial changed COI rates on UL policies in the past?

           For most of our contracts, we have the flexibility to change current COI rates at any time.
           Actual death claim experience is regularly monitored to ensure it is consistent with
           pricing assumptions.

           Between 1991 and 2001, Brighthouse Financial changed the current COI rates on a portion
           of UL policies, with some rates increasing and some decreasing. While Brighthouse
           Financial could change COI rates in the future, there have been no changes since 2001. 9

           51.    Plaintiff does not know, and cannot know without discovery, whether Defendants

increased, decreased, or left unchanged, the COI on the Class Policies between 1991 and 2001, or

between 1984 and 1991, but Brighthouse’s admitted failure to decrease rates since 2001 in the face

of continued improvements in mortality amounts to a clear breach of Defendants’ contracts with

Plaintiff and the Class. According to data from the Center for Disease Control, longevity improved

significantly from the 1980s across both sexes and all races (Plaintiff purchased his policy in 1984)

to 2016: 10

             At Birth                    At 65                        At 75
    1980     73.7                        16.4                         10.4
    2001     77 (+4.4% from 1980)        17.9 (+9.1% from 1980)       11.2 (+7.7% from 1980)
    2016     78.6 (+2% from 2001)        19.4 +(8.4% from 2001)       12.2 (+9% from 2016)

           52.    By not decreasing the COI from (at least) 2001 to 2017, as they have admitted,

Defendants have plainly and materially breached their contract with their insureds, causing them



9
   https://www.brighthousefinancial.com/content/dam/brighthouse-financial/public/pdfs/paul/UL-
FAQ-Flyer.pdf (visited 3/12/2021).
10
   See https://www.cdc.gov/nchs/data/hus/2017/015.pdf (visited April 5, 2021).


                                                   16
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 17 of 23




significant financial damages in the form of decades’ worth of inflated COI charges and negatively

compounded interest.

 D.    The Devastating Impact of Defendants’ Deduction of Inflated COI Charges

       53.     Deducting inflated and unauthorized COI from insureds’ accounts deprives them

of compounding benefits. Pursuant to the UL policies, the Accumulated Cash Value earns a

guaranteed interest of 4.5%. Deductions from the Accumulated Cash Value do not simply deprive

the insureds of the amounts deducted, it deprives them of the 4.5% that would otherwise have

accrued. It leads to negative compounding that can devastate the Accumulated Cash Value and

imperil the policy, requiring a cash injection from the insured either in lump sum or in the form of

dramatically increased premiums.

       54.      On October 16, 2020, Plaintiff received a letter from Defendants informing him

that his “policy requires a $5,931.36 increase in [his] annualized planned premium or [his] policy

may lapse due to insufficient funds.” The new planned premium is $694.28. Up until now,

Plaintiff's planned premium had been $200 per month. As of October 2020, Plaintiff had paid

$52,449 in planned premiums on his $100,000 life insurance policy. After paying the planned

premium that was asked of him for 36 years, in addition to the monthly COI deductions, Plaintiff

is now facing a 347% increase in planned premiums or the loss of his policy on May 27, 2022, at

which point his Accumulated Cash Value will be completely eaten up by the COI charges.

       55.     Most, if not all, owners of the Class Policies have paid into the policies for decades

and are long retired. They cannot afford a massive increase in planned premiums and face the loss

of decades of premiums already paid into Defendants’ UL policies.

                              CLASS ACTION ALLEGATIONS

       56.     This action is brought by plaintiff individually and on behalf of one class pursuant

to Rules 23(b)(3) of the Federal Rules of Civil Procedure.


                                                17
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 18 of 23




         The class consists of:

         All owners of “universal life” insurance policies (including group universal life
         policies) issued and/or currently administered by Brighthouse Life Insurance
         Company and/or Brighthouse Life Insurance Company of New York that
         contain the following language: “We will base these [cost of insurance] rates
         only on our future outlook for mortality and expenses.” The Class does not
         include Defendant, its officers and directors, members of their immediate
         families, and the heirs, successors or assigns of any of the foregoing.

       57.     The Class consists of thousands of consumers of UL insurance and are thus so

numerous that joinder of all members is impracticable. The identities and addresses of Class

members can be readily ascertained from business records maintained by Defendant.

       58.     The claims asserted by Plaintiff are typical of the claims of the Class.

       59.     The Plaintiff will fairly and adequately protect the interests of the Class and does

not have any interests antagonistic to those of the other members of the Class.

       60.     Plaintiff has retained attorneys who are knowledgeable and experienced in

universal life insurance litigation, as well as class and complex litigation.

       61.     Plaintiff requests that the Court afford Class members with notice and the right to

opt-out of any Class certified in this action.

       62.     This action is appropriate as a class action pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because common questions of law and fact affecting the Class

predominate over any individualized issues. Those common questions that predominate include:

               (a)      the construction and interpretation of the form group life insurance policies

       at issue in this litigation;

               (b)      whether Defendants’ actions in failing to decrease the cost of insurance

       charges imposed on the class violated the terms of those form group life insurance policies;

               (c)      whether Defendants based its COI charges solely on its future outlook for

       mortality and expenses;


                                                 18
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 19 of 23




               (d)     whether Defendants based its COI charges principally on its expected

       mortality experience;

               (e)     whether Defendants breached its contracts with Plaintiff and members of

       the Class;

               (f)     whether Defendants have experienced better mortality than it expected; and

               (g)     whether Plaintiff and members of the Class are entitled to receive damages

       as a result of the unlawful conduct by Defendants alleged herein and the methodology for

       calculating those damages.

       63.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

               (a)     the complexity of issues involved in this action and the expense of litigating

       the claims means that few, if any, Class members could afford to seek legal redress

       individually for the wrongs that Defendants committed against them, and absent Class

       members have no substantial interest in individually controlling the prosecution of

       individual actions;

               (b)     when Defendants’ liability has been adjudicated, claims of all Class

       Members can be determined by the Court;

               (c)     this action will cause an orderly and expeditious administration of the Class

       claims and foster economies of time, effort, and expense, and ensure uniformity of

       decisions;

               (d)     without a class action, many Class members would continue to suffer injury,

       and Defendants’ violations of law will continue without redress while Defendants continue

       to reap and retain the substantial proceeds of its wrongful conduct; and




                                                 19
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 20 of 23




                 (e)    this action does not present any undue difficulties that would impede its

        management by the Court as a class action.

                                  FIRST CLAIM FOR RELIEF

                                        Breach of Contract

        64.      Plaintiff realleges and incorporates herein the allegations of Paragraphs 1 through

63 above of this Complaint as if fully set forth herein. This claim is brought on behalf of Plaintiff

and the Class.

        65.      The Class Policies are binding, written insurance contracts, made for consideration,

and in effect since 1984.

        66.      Defendants breached the contract by deducting COI charges calculated from COI

rates not based on future outlook for mortality experience and expenses, resulting in deduction of

inflated COI. These overcharges include, but are not limited to, the excess COI charges that

Defendants deducted by not reducing COI rates based on improved mortality.

        67.      Plaintiff and Class members have performed all of their obligations under the

policies, except to the extent that their obligations have been excused by Defendants’ conduct as

set forth herein.

        68.      As a direct and proximate cause of Defendants’ material breaches of the policies,

Plaintiff and the Class have been — and will continue to be — damaged as alleged herein in an

amount to be proven at trial.

                                 SECOND CLAIM FOR RELIEF

                       Breach of Covenant of Good Faith and Fair Dealing

        69.      Plaintiff realleges and incorporates herein the allegations of Paragraphs 1 through

68 above as if fully set forth herein. This claim is brought on behalf of Plaintiff and the Class.

        70.      The Class Policies constitute enforceable contracts under New York law.


                                                  20
          Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 21 of 23




       71.        In New York, the implied covenant of good faith and fair dealing applies to most

contracts, including the Class Policies.

       72.        Defendants materially breached the covenant of good faith and fair dealing by

violating Plaintiff’s and Class Members’ reasonable commercial expectation that Defendants

would lower the Cost of Insurance if forecasts of mortality improve. Any good faith forecast of

mortality since the 1980s would have to have improved because life expectancy has dramatically

improved over that time period, as alleged above.

       73.        Defendants have unfairly frustrated the agreed-upon purpose of the Class Policies

by failing to decrease the Cost of Insurance rate even though mortality rates have vastly improved

over the years.

       74.        Plaintiff’s and Class Members’ reasonable expectation does not contravene the

express terms of the Class Policies.

       75.        As a direct and proximate result of Defendants’ failure to decrease the Cost of

Insurance rate in the face of improved mortality rates, Plaintiff and the Class have been harmed.

                                   THIRD CLAIM FOR RELIEF

                                         Unjust Enrichment

       76.        Plaintiff realleges and incorporates herein the allegations of Paragraphs 1 through

75 above of this Complaint as if fully set forth herein. This claim is brought on behalf of Plaintiff

and the Class.

       77.        Plaintiff and the Class conferred a benefit on Defendants by making COI payments

that were in excess of the amounts they should have been charged had the Defendants properly

accounted for better mortality rates.

       78.        Defendants have knowledge of this benefit and have voluntarily accepted and

retained the benefit conferred on them.


                                                  21
             Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 22 of 23




        79.      It would be inequitable to allow Defendants to retain such funds, and Plaintiff and

each Class member is entitled to an amount equal to the amount each enriched Defendants and for

which Defendants have been unjustly enriched.

                                   PRAYER FOR RELIEF
        WHEREFORE, Plaintiff and the Class pray for judgment as follows:

        1.       Declaring this action to be a class action properly maintained pursuant to Rule 23

of the Federal Rules of Civil Procedure;

        2.       Awarding Plaintiff and the Class compensatory damages;

        3.       Awarding Plaintiff and the Class pre-judgment and post-judgment interest, as well

as attorney’s fees and costs;

        4.       Awarding Plaintiff and the Class an award against Defendants for the amounts

equal to the amount Plaintiff and each Class Member enriched Defendants and for which

Defendants have been unjustly enriched;

        5.       Establishing a constructive trust over the funds improperly deducted as inflated COI

charges from the Cash Value of Plaintiff and other class members;

        6.       Awarding Plaintiff and the Class such other relief as this Court may deem just and

proper under the circumstances.

                                DEMAND FOR JURY TRIAL
        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff and the Class hereby

demand a trial by jury as to all issues so triable.

 Dated: April 6, 2021                                 MILBERG COLEMAN BRYSON
                                                      PHILLIPS GROSSMAN PLLC

                                                      /s/ Andrei Rado
                                                      Barry Weprin




                                                  22
Case 1:21-cv-02923-RA Document 1 Filed 04/06/21 Page 23 of 23




                               Andrei Rado
                               Adam H. Cohen
                               100 Garden City Plaza, Suite 500
                               Garden City, New York 11530
                               Telephone: (212) 594-5300
                               E-mail: arado@milberg.com
                                        bweprin@milberg.com
                                        acohen@milberg.com




                             23
